Citation Nr: 1431206	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement To service connection for migraine headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an earlier effective date, earlier than April 25, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to October 1974. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, San Diego, California, and Salt Lake City, Utah.  

The Board notes that the RO reopened the claim for service connection for a back disability in a March 2011 supplemental statement of the case (SSOC) but denied the underlying issue of entitlement to service connection.  The Board notes, however, that since the most recent denial of August 2006, the Veteran submitted a service treatment record showing treatment for back pain in service.  This service treatment record was not part of the record at the time of the prior denials.  The Board finds that, due to the newly submitted service treatment record, this issue must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen previously denied claim.  38 C.F.R. § 3.156(c) (2013).  The issue has been recharacterized on the title page accordingly.

Additionally, the Board notes that, in regards to the claim for service connection for migraine headaches, in the December 2009 rating decision the RO adjudicated the issue as a claim to reopen.  The RO found that the Veteran had not submitted a Notice of Disagreement within a year of the prior denial in February 2008.  However, the Board notes that the notice letter to the Veteran of the denial of the claim in February 2008, is date stamped on March 21, 2008.  The Veteran submitted a letter requesting service connection for migraine headaches on March 9, 2009 which contained additional argument regarding this issue to include reported treatment.  The letter was received prior to the expiration of the year from the date of the notification letter.  The Board liberally construes the letter as a Notice of Disagreement which was timely received within a year of the notification letter.  Therefore, the issue has continued to be on appeal since the February 2008 rating decision and the pending claim is not a request to reopen a previously denied claim.  The issue has been recharacterized on the title page accordingly.

A September 2011 report of general information states that the Veteran wanted to reschedule a videoconference hearing scheduled for September 2011.  In March 2014, the Veteran stated he no longer wanted a hearing.  Therefore, the hearing request is considered withdrawn.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the additional relevant records contained therein in the decision below.

The issue(s) of entitlement to service connection for a back disability and migraine headaches, and the disability rating of PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially denied service connection for PTSD in a rating decision of January 1997.  The Veteran did not appeal the decision and it became final.  

2.  The Veteran's petition to reopen his previously denied claim for entitlement to service connection for a psychotic disorder was received by VA on April 25, 2006.
 
3.  There is no document in the claims file dated prior to April 25, 2006, and subsequent to the last final denial for to reopen the claim for entitlement to service connection for PTSD in January 1997, which can be construed as a claim, formal or informal, for entitlement to service connection for psychotic disorder.


CONCLUSION OF LAW

The criteria for an earlier effective date than April 25, 2006, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial rating decision that granted entitlement to service connection for PTSD and assigned an effective date thereto.  Since the claim as to an earlier effective date is considered a "downstream" issue, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).

Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, a VCAA letter dated in October 2009 fully satisfied the above listed notice requirements.  Furthermore, it is clear from the statements of the Veteran and his representative that they understood how to substantiate the claim on appeal.  Thus, any error in the content or timing of notice is nonprejudicial.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not reported post-service medical treatment with VA.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

Based on the foregoing, VA has sufficiently satisfied its duties to inform and assist the Veteran in the development of his claims, and he is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Legal Criteria and Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  This rule holds true in cases of de novo claims for service connection, except when a claim is received within one year after separation from service, in which case the effective date of the award is the day following separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 3.400(b)(2)(i) (2013). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

The Veteran seeks an earlier effective date for the grant of service connection for PTSD.  The Veteran is service-connected for PTSD, effective from April 25, 2006.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted. 

In a January 1997 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal the denial of his claim and therefore the decision is final.  See 38 U.S.C.A. § 7105. 

A correspondence was received by VA dated on April 25, 2006, which reflects the Veteran's desire to file a claim for service connection for PTSD.  His claim was subsequently prosecuted thereafter as a claim to reopen the previously denied claim.  Thus, the record establishes that an effective date of April 25, 2006 is warranted for the grant of service connection for PTSD; this is the date upon which VA received the Veteran's claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) .

The Board has perused the claims file for evidence between the January 1997 rating decision and April 25, 2006 which could be considered as a formal or informal claim to reopen his previously denied claim for entitlement to service connection for a psychotic disorder.  The Board finds no such evidence.  Indeed, the Veteran pursued other claims for service connection during this time.  It was not until the April 25, 2006 letter that the Veteran expressed his desire to continue to seek service connection for PTSD.

In sum, there is no competent credible evidence of record that the Veteran is entitled to an effective date earlier than April 25, 2006 for the award of service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lastly, to the extent that the appellant seeks to revisit the original claim, such would vitiate the rule against finality and is prohibited as a matter of law.  Rudd v.Nicholson, 20 Vet. App. 296 (2006).To that extent, the freestanding  claim for an earlier effective date is dismissed.


ORDER

Entitlement to an effective date earlier than April 25, 2006 for the award of service connection for PTSD is denied in part and dismissed in part.


REMAND

The Veteran seeks an increased disability rating in excess of the 50 percent currently assigned for PTSD, and entitlement to service connection for migraine headaches and a back disability.  The Board finds that additional development is needed prior to deciding the claims.  

In regards to the migraine headaches, the Board notes that in March 2009 letter, the Veteran stated that he had been receiving treatment for his migraines through the Salt Lake City VA.  A review of the claim file shows that some VA outpatient records have been obtained.  However, it appears that these records are mainly, if not exclusively, mental health records.  Therefore, it is possible that there are outstanding treatment records relevant to the pending claim.  On remand, the RO should request clarification from the Veteran as to the dates and location of treatment for his migraine headaches.  Any identified records not already in the file should be obtained and associated with the claim file.  

Moreover, the Veteran has stated that his migraine headaches are due to his now service connected PTSD.  A VA medical examination and opinion have not been obtained.  A medical opinion as to the relationship, if any, between the Veteran's headaches and PTSD should be obtained.  

In regards to the back, the Board notes that the service treatment records clearly show the Veteran was treated for back pain in service.  At the time, he alleged he had been in a car accident where he injured his back.  The record reflects that the Veteran was ultimately separated from service through a Medical Board which found he had a chronic low back syndrome which preexisted service and was not aggravated by service  The finding that the condition preexisted service was based on the Veteran's assertion that he was in a motor vehicle accident prior to service in which he injured his back.  The enlistment physical of March 1973 was completely silent for any reports of a prior back injury and the Veteran's back and musculoskeletal system were noted to be normal.  Therefore, the presumption of soundness attaches.  There are no medical treatment records prior to service showing treatment for or diagnosis of a back injury.  

In a July 1986 letter, the Veteran's chiropractor stated that the Veteran had a diagnosis of intervertebral disc syndrome.  Moreover, there is evidence in the record that the Veteran underwent a back surgery.  A VA examination has not been obtained since this evidence was introduced on the record.  The Board finds that given the complaints in service, a VA examination is needed to determine the etiology of any current back disability.

Finally, regarding the disability rating for PSTD, the Board notes that since the most recent SSOC, additional treatment records for PTSD have been associated with the claim file.  These records show the Veteran was hospitalized for PTSD.  The Veteran did not waive initial review by the RO of these records.  Therefore, a new SSOC must be issues with regards to the disability rating for PTSD.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the dates and locations of treatment for migraine headaches.  After the Veteran has replied and provided any necessary release of information forms, any identified outstanding treatment records should be obtained and associated with the claim file.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current migraine headache disability and back disability.  The VA examiner should be given access to the Veteran's Virtual VA and paper claim files.  The examiner must state that a review of the claim files was conducted.  After appropriate examinations of the Veteran, the examiner(s) must identify all current disabilities associated with the back and confirm a diagnosis of migraine headaches.  Thereafter, an opinion as to whether any identified disability was incurred in service must be provided.  For the migraine headaches, the examiner must also provide an opinion as to whether any migraine headache disability was caused by or aggravated by the service connected PTSD.  A complete rationale for any opinion rendered must be provided.  

3.  Then, and after conducting any additional development deemed necessary, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


